Citation Nr: 1529069	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for a cervical spine disability. 

3.  Entitlement to service connection for a traumatic brain injury. 

4.  Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 2001 to September 2001, from March 2003 to May 2003, and from January 2004 to January 2007, including service in Iraq.  Her decorations include the Combat Action Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.    

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The service connection claims for a cervical spine disability, a traumatic brain injury, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's lumbar spine disability had its onset during active service.


CONCLUSION OF LAW

The criteria for service connection for lumbar facet osteoarthritis have been met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a lumbar spine disability, which represents a full grant of the benefit sought on appeal.  The Board remands the remaining three issues for further development.  As such, no discussion of VA's duties to notify and assist is necessary. 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Service connection may also be granted for certain chronic diseases listed at 38 C.F.R. § 3.309(a), as well as for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran seeks service connection for a low back disability.  Her available service treatment records corresponding to her final period of active service are replete with back complaints and treatment.  For example, an April 2004 service treatment record includes an assessment of "back strain secondary to oversized body armor."  A March 2005 service treatment record noted that an MRI of the lumbar spine taken at that time revealed arthritic changes at L5-S1.  The Veteran's treatment records also include assessments of mechanical low back pain (January 2004 note), chronic low back pain (May 2004 note), and chronic spine pain (October 2005 note).  A May 2006 MRI of the lumbar spine showed osteophyte bridges at L5-S1 and some narrowing of the lateral recess.  Also of record are assessments of lumbar radiculopathy with lateral recess stenosis (June 2006 note) and intervertebral disc degeneration (September 2006 note).  A June 2006 treatment note reflects that the Veteran underwent low back steroid injections.  

Post-service treatment records show continued treatment for the Veteran's lumbar spine following service, and an MRI conducted in November 2014 revealed facet osteoarthritis at L4-L5, L5-S1.   

While the November 2014 VA examiner failed to relate any current disability to service, but rather, to some congenital leg length discrepancy, no other record has identified this congenital defect, and the Board notes that service connection is still permitted for disability superimposed on a congenital defect.  In the circumstances of this case, with the Veteran's lumbar osteoarthritis first noted in service, and if indeed, the Veteran has a congenital leg length discrepancy, it is reasonable to conclude her lumbar arthritis is a disability superimposed upon it, or independently began in service.  Thus, a basis upon which to establish service connection has been presented.   

ORDER

Service connection for lumbar facet osteoarthritis is granted. 


REMAND

The Veteran has asserted that her cervical spine disability and traumatic brain injury stemmed from a repelling accident during basic training in which the Veteran's rope snapped and she fell to the ground, lost consciousness, awoke in a hospital, and was required to stay hospitalized for several days.  She reported that these conditions worsened during the circumstances of her deployment to Iraq, which included the use of heavy body armor as well as two convoy ambushes resulting in explosions and motor vehicle accidents.  She also asserts that her sleep apnea is related to service.    

The Veteran reported that her initial injury occurred during basic training in 2001.  VA has a duty to obtain relevant service treatment records.  38 U.S.C.A. § 5103A(c)(1); 38 C.F.R. § 3.159(c)(3).  The Veteran served from May 2001 to September 2001, from March 2003 to May 2003, and from January 2004 to January 2007.  The Veteran's service treatment records from her first two periods of active duty have not been obtained.  Whenever VA attempts to obtain records held by a Federal department or agency, it must continue its efforts until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  While the Veteran's claims file includes email correspondence showing two requests for the service treatment records from the Veteran's first two periods of active service, the search was conducted using only the Veteran's maiden name, when her Form DD-214 reflects her hyphenated married name.  All attempts necessary must be made to locate these Federal department records, and all searches should include the Veteran's full, hyphenated last name (J.-T.) as well as her married and maiden names individually (J. and T.).  

Additionally, the Veteran testified at her April 2015 Board hearing that she was hospitalized for several days at Fort Leonard Wood as a result of her repelling injury that caused her to lose consciousness.  There is no documentation showing that these inpatient base hospital records have ever been requested.  On remand, the RO must make all attempts necessary to obtain these in-patient records.  If necessary, the RO should issue a formal finding of unavailability if further attempts to obtain these records would be futile. 

Additionally, a comprehensive VA medical examination and opinion are needed to address several deficiencies in the VA examination report from November 2014, which was completed without access to the Veteran's available service treatment records from her latter period of service, and contained several misstatements of fact that were bluntly contradicted by the other evidence of record.  The November 2014 VA examination report also included misplaced legal analysis and failed to follow the RO's explicit instructions.  

The Veteran's available service treatment records from her final period of active service contain complaints and treatment for her spine, including her cervical spine.  For example, a March 2005 service treatment record noted the Veteran's pain from her head all the way down her back. Also of record is an assessment of intervertebral disc degeneration (September 2006 note).  Post-service treatment records likewise show continued treatment for the Veteran's cervical spine, and include an assessment of cervicalgia (January 2015 note). 

While the November 2014 VA examiner concluded that the Veteran did not have a cervical spine disability because the condition was congenital, this finding is not echoed by any other medical evidence of record, including VA treatment records, private treatment records, SSA disability determinations and supporting evidence, currently available service treatment records, and a prior VA examination report.  Further, if congenital, the examiner did not address whether the Veteran's cervical spine condition, was nonetheless aggravated by her deployment to Iraq.  Several service treatment records document back and neck difficulties in the context of oversized body armor.  The Veteran's DD-214 reflects that she has been awarded the Combat Action Badge, and she has competently and credibly reported two incidences during deployment in which her unit was ambushed on its way to and from Kuwait in April 2004, resulting in her close proximity to IED blasts, which in turn led to motor vehicle collisions.  A medical opinion is needed to adequately assess whether the use of body armor during deployment and the two ambushes and vehicle collisions that occurred in April 2004 aggravated the Veteran's cervical spine condition.

Further, in a post-deployment assessment from November 2005, the Veteran reported at least 16 environmental exposures from her Iraq deployment, including pesticides, smoke from oil fires, smoke from burning trash, vehicle or truck exhaust fumes, JP8 or other fuels, industrial pollution, sand, and dust.  Moreover, the Veteran's service treatment records and post-service treatment records reflect that she experiences joint pain as well as neck pain that do not have a clear diagnosis.  The Board is at a loss to understand why the November 2014 examiner determined that, despite the RO's explicit instructions to the contrary, the Gulf War Undiagnosed Illness provisions under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 3.317 should not be considered in the Veteran's case.  A medical opinion is required to adequately address whether an undiagnosed illness or a medically unexplained chronic multisymptom illness has been present during the appeal period.  Additionally, since these claims have not yet been fully considered under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the RO should provide the Veteran with appropriate notice of the evidence needed to establish service connection pursuant to these provisions. 

Regarding the Veteran's claimed sleep apnea, contrary to the November 2014 VA examination report, the Veteran's VA treatment records do reflect a diagnosis of sleep apnea in December 2009, within three years after her separation from service.  A sleep center follow-up note from February 2010 stated that the Veteran was using a CPAP machine and that she needed a replacement mask and/or machine.  During the Veteran's Board hearing, she testified that she had been unable to undergo a sleep study until 2009 due to the unavailability of local VA facilities to conduct this type of study, which resulted in several postponements and delays.  Therefore, in addition to the above development, a VA medical opinion is also needed to specifically address whether it is at least as likely as not that the Veteran's diagnosed sleep apnea had its onset in service or is otherwise related to service.       

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that she has received, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a claim based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Allow the Veteran an appropriate amount of time to respond to this notification, a copy of which should be associated with the claims file.

2.  Obtain any outstanding, pertinent VA treatment records.  The most recent VA treatment note of record is dated January 17, 2014.   

3.  Provide the Veteran the opportunity to submit any outstanding private medical records relevant to the claims on appeal, and provide the appropriate authorization for release form(s).  The Veteran should be allowed an appropriate amount of time to submit this evidence and/or to authorize VA to obtain this evidence on her behalf.

4.  Make all attempts necessary to retrieve the Veteran's service treatment records corresponding to her periods of active duty from May 2001 to September 2001 and from March 2003 to May 2003.  When making these requests, conduct searches using the Veteran's hyphenated last name (J.-T.) AND her maiden name (T.) AND her married name (J.).   

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).    

5.  Request the Veteran's inpatient clinical records as would have been generated at the Fort Leonard Wood, Missouri base hospital/medical facility covering the period from May 2001 to September 2001, in connection with a rappelling injury.  When making this request, conduct searches using the Veteran's hyphenated last name (J.-T.) AND her maiden name (T.) AND her married name (J.).   

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran and her representative in accordance with 38 C.F.R. § 3.159(e).  

6.  After completing the above development, arrange for the Veteran to undergo a comprehensive VA Gulf War examination by a DIFFERENT examiner than the one who completed the November 2014 Gulf War VA examination report, in order to address the Veteran's claimed cervical spine disability, traumatic brain injury, and obstructive sleep apnea.

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding her symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a)  Please state whether the symptoms of each claimed condition (i.e. cervical spine disability, traumatic brain injury, and sleep disturbances) are attributable to a known clinical diagnosis.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b)  Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis? 

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposure experienced by the Veteran during service in Southwest Asia.  

This consideration should include the Veteran's November 2005 post-deployment questionnaire in which she reported at least 16 environmental exposures from her Iraq deployment, including pesticides, smoke from oil fires, smoke from burning trash, vehicle or truck exhaust fumes, JP8 or other fuels, industrial pollution, sand, and dust.  

(d)  Is it at least as likely as not (i.e., at least equally probable) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to, or aggravated (made permanently worse or increased in severity) by, any event or circumstance of her service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)?  (These are a lumbar osteoarthritis, hysterectomy, PTSD, tinnitus, residuals of left and right carpal tunnel release, and seborrheic keratosis.) 

(f)  If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion. 

In addition to the above, the VA examiner is also asked to specifically address whether it is at least as likely as not that the Veteran's diagnosed sleep apnea (see December 2009 and February 2010 VA treatment notes)  had its onset in service or is otherwise related to service.        

A report of the examination should be prepared and associated with the Veteran's VA claims file.

7.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and, after providing them an opportunity to respond, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


